Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-4 and 6-20 are allowable.

	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1 & 16 and at least in part, because 	independent claim(s) 1 & 16 recites the limitations: “… A heat-insulation device, being of a closed hollow structure… a vacuum cavity is formed in the heat-insulation device; the first cover body is made of a heat-conducting material; and a heat-conducting element is provided in the vacuum cavity, and a first end of the heat- conducting element is in contact with an inner wall surface of the first cover body… the heat-conducting element is movably arranged in the vacuum cavity.”,
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1 & 16 are believed to render said claims and all claims depending therefrom (claims 2-4,6-15, 17-20) allowable over the prior art references of record, taken alone or in combination. 
2.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL A MATEY/Examiner, Art Unit 2835